                                                                              14
Case 9:18-cv-80176-BB Document 379-1 Entered on FLSD Docket 01/15/2020 Page 1 of


    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                              Case No. 18-80176-CIV-BB
    3
        IRA KLEIMAN, ET AL.,         )
    4                                )
             PLAINTIFFS,             )
    5                                )
             -v-                     )
    6                                )
        CRAIG WRIGHT,                )
    7                                )
             DEFENDANT.              )        West Palm Beach, Florida
    8                                )        November 20, 2019
        _____________________________)
                                     )
    9

  10               TRANSCRIPT OF DISCOVERY HEARING PROCEEDINGS

  11                  BEFORE THE HONORABLE BRUCE E. REINHART

  12                      UNITED STATES MAGISTRATE JUDGE

  13

  14    Appearances:

  15    (On Page 2.)

  16

  17    Reporter                        Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                   Official Court Reporter
  18                                    701 Clematis Street
                                        West Palm Beach, Florida 33401
  19                                    E-mail: SFranklinUSDC@aol.com

  20

  21

  22

  23

  24

  25
                                                                              24
Case 9:18-cv-80176-BB Document 379-1 Entered on FLSD Docket 01/15/2020 Page 2 of


    1   Appearances:

    2   FOR THE PLAINTIFFS              Velvel Freedman, ESQ.
                                        Roche Freedman, LLP
    3                                   200 South Biscayne Boulevard
                                        Suite 5500
    4                                   Miami, FL 33131
        -and-
    5                                   Andrew Brenner, ESQ.
                                        Boies, Schiller, Flexner, LLP
    6                                   100 Southeast 2nd Street
                                        Suite 2800
    7                                   Miami, FL 33131
        -and-
    8   (By Telephone)                  Kyle Roche, ESQ.
                                        Roche Freedman, LLP
    9                                   185 Wythe Avenue F2
                                        Brooklyn, NY 11249
  10    -and-
        (By Telephone)                  Joseph M. Delich, ESQ.
  11                                    Roche Freedman, LLP
                                        185 Wythe Avenue F2
  12                                    Brooklyn, NY 11249

  13    FOR THE DEFENDANT:              Andres Rivero, ESQ.
                                        Rivero Mestre, LLP
  14                                    2525 Ponce de Leon Boulevard
                                        Suite 1000
  15                                    Coral Gables, FL 33134
        -and-
  16                                    Schneur Z. Kass, ESQ.
                                        Rivero Mestre, LLP
  17                                    2525 Ponce De Leon Boulevard
                                        Suite 1000
  18                                    Coral Gables, FL 33134
        -and-
  19                                    Bryan L. Paschal, ESQ.
                                        Rivero Mestre, LLP
  20                                    2525 Ponce de Leon Boulevard
                                        Suite 1000
  21                                    Coral Gables, FL 33134

  22                                  * * * * *

  23

  24

  25
Case 9:18-cv-80176-BB Document 379-1 Entered on FLSD Docket 01/15/2020 Page 314
                                                                              of 4


    1   did not find the amount of Bitcoin that Dr. Wright actually

    2   has.   He's testified to having mined a little over 800,000

    3   Bitcoin, but --

    4               THE COURT:    Well, he's testified that he doesn't

    5   know how much he has.

    6               MR. FREEDMAN:     I believe he testified --

    7               THE COURT:    He's testified it was more than a

    8   certain amount, but he doesn't know how much he has.

    9               MR. FREEDMAN:     Right, Your Honor.     That's correct.

  10    And there are documents that show that it might have been

  11    closer to 1.1 million Bitcoin.

  12                THE COURT:    Uh-huh.

  13                MR. FREEDMAN:     And so there are still some issues

  14    that do need to be fleshed out through discovery.

  15                THE COURT:    Oh, I understand.     I understand there's

  16    issues to be fleshed out, but what's the reason to believe

  17    that you're going to find it in this --

  18                MR. FREEDMAN:     Uh, because --

  19                THE COURT:    -- set of data?

  20                MR. FREEDMAN:     I mean, because based on a review of

  21    just the file names of this data, the defendants hit 20 --

  22    almost 27 gigabytes of relevant data as dictated by the -- by

  23    their own curtail --

  24                So let me take a step back.       The parties have agreed

  25    on search terms that are relevant to establishing the issues
Case 9:18-cv-80176-BB Document 379-1 Entered on FLSD Docket 01/15/2020 Page 415
                                                                              of 4


    1   in the case based on a very small subset of those search

    2   terms.    And just applying those search terms to the file

    3   names, they have already identified 27 gigabytes of relevant

    4   data.    Now, if they were to continue applying those search

    5   terms, we would -- we would suspect that there would be a lot

    6   more.

    7               Also, Your Honor, I do believe it's worth noting

    8   that the defendant has made it quite clear that they intend to

    9   challenge the Court's current order with Judge Bloom, and

  10    while we are confident it will be upheld, we do need to

  11    prepare in the event it is not.

  12                THE COURT:    Understood.

  13                MR. FREEDMAN:     And finally, Your Honor, I know

  14    you've heard this from me a couple times, but our client is

  15    deceased.    The only way to get accurate information, or any

  16    information in this case, is through documents.           As the

  17    Court's found, the defendant has misrepresented under oath,

  18    has submitted forged documents.        We need contemporaneous

  19    documents.

  20                And, Your Honor, if I may, we got this in the last

  21    two days from the defendant.       It is a transcript from a

  22    meeting with the Australian tax office between Dr. Wright and

  23    the Australian tax office.       It just came in.     And if Your

  24    Honor turns to page 4 of that transcript --

  25                THE COURT:    Hold on.
